Citation Nr: 1136847	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including dysthymia and mood disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the VA RO in Louisville, Kentucky, which denied the Veteran's claim of entitlement to service connection for chronic depression.  

On July 16, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2010).  

In March 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

The Veteran originally filed a claim of entitlement to service connection for chronic depression.  The medical evidence of record indicates that the Veteran has been diagnosed with dysthymia and substance induced mood disorder.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include dysthymia and mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  


FINDINGS OF FACT

1.  The Veteran has a personality disorder, which is not recognized as a disability pursuant to VA regulation.  

2.  The Veteran does not an acquired psychiatric disability traceable to military service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within the meaning of the law providing for compensation benefits.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2010).  

2.  The Veteran does not have a psychiatric disorder, including dysthymia or mood disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2006 from the RO to the Veteran, which was issued prior to the RO decision in September 2006.  An additional letter was issued in December 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issue decided herein is absent from the record.  The Veteran was afforded a VA examination in April 2011.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.   

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran entered active duty in June 1981.  The service treatment records (STRs) reflect that, in September 1981, the Veteran was referred to the clinic for evaluation.  He reported that the unit was causing him emotional stress.  The impression was situational maladjustment.  A social work service note dated in October 1986 indicates that the Veteran was seen with his wife following an argument that led to an incident requiring emergency room treatment for his wife; the Veteran was instructed to attend an anger control group.  

The Veteran filed his claim for service connection for a psychiatric disorder (VA Form 21-526) in February 2006.  Submitted in support of the Veteran's claim were VA treatment records, dated from November 2003 through February 2009, which show that the Veteran had been treated for chronic depression and substance induced mood disorder.  During a clinical visit at the mental health clinic in March 2006, the Veteran reported a history of depression for a long time since service.  The Veteran reported that he had problems when he discovered that his wife had an affair with his supervisor; she subsequently divorced the Veteran and he has not seen his children since.  He described other traumatic incidents that occurred in Korea.  The assessment was dysthymia.  

At his personal hearing in July 2010, the Veteran reported that he began experiencing mental problems in service.  The Veteran related that he was sent to the mental health clinic for emotional distress, and he was diagnosed with maladjustment disorder.  The Veteran indicated that he was sent to a signal battalion in Korea; while in Korea, he was stationed with the 2nd division at the DMZ.  The Veteran maintained that this was a hardship tour.  The Veteran related that only a month after he had gotten married in 1983, he was sent back to Korea; at that time, he put in for a hardship tour, but he was denied.  The Veteran indicated that he did well in the field, but when he came out of the field, his behavior completely changed; the Veteran noted that his performance eventually declined.  The Veteran also testified that another stressful incident was when he discovered that his wife, who was also in military service, had left him and was involved in a relationship with a sergeant who was the Veteran's supervisor.  

Submitted at the hearing was a medical statement from a staff psychiatrist at the Louisville VAMC, dated in July 2010, indicating that he had been treating the Veteran since August 2009; he noted that the Veteran had had regular follow-up evaluation at the mental health clinic.  The assessment was depressive disorder, not otherwise specified (NOS).  

The Veteran was afforded a VA compensation examination in April 2011.  Following a mental status examination, the examiner reported the following diagnoses:  cocaine dependence, reported to be in sustained full remission; alcohol dependence, reported to be in sustained full remission; and antisocial personality disorder.  The examiner stated that the Veteran displayed symptoms consistent with anti-social personality disorder evident on clinical interactions with the examiner, a review of his life history and psychological testing.  The examiner stated that the Veteran does not exhibit psychotic symptoms, nor is his cognitive functioning felt to be impaired.  The examiner stated that the Veteran's cocaine dependence, alcohol dependence and anti-social personality disorder were less likely as not caused by or a result of his 1981 diagnosis of situational maladjustment or otherwise related to his period of military service.  

III.  Analysis

The Veteran contends that he is entitled to service connection for a depressive disorder that developed as a result of his experiences in Korea.  The Veteran indicates that he tried to get out of service during basic training but he was forced to stay.  The Veteran maintains that he again tried to leave service after he was denied a request to go to his grandmother's funeral; he stated that he became depressed.  The Veteran noted that he tried to hide his depression by drinking.  His behavior subsequently changed; he became isolative and his performance declined.  

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Congenital or developmental defects, refractory error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although the record reflects past diagnoses of psychiatric disorders, including depressive disorder, dysthymia and mood disorder, these findings are not currently supported by the record.  Following a review of the claims folder and evaluation of the Veteran, the April 2011 VA examiner reported a finding of cocaine dependence and alcohol dependence, both reported in sustained full remission.  

To the extent that the VA examiner diagnosed alcohol and cocaine dependence, there is no indication either was the result of disease or injury incurred in or otherwise related to service.  Service treatment records do not reflect any drug or alcohol abuse, yet the Veteran's post-service treatment records reflect a lengthy history of alcohol dependence.  

The Board notes that alcohol dependence or disability caused by alcohol use are generally not disabilities for which service connection is available.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a Veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id., at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that a primary abuse disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.  

The Allen Court further held that § 1110 does, however, allow for substance abuse disability under one circumstance--when the disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder." Id., at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id., 1377-78.  

In other words, the Allen Court determined that the language of § 1110 reflects a Congressional intent that the cause of the alcohol-related disability determine whether the alcohol-related disability may be compensated under the statute, and that there are two mutually exclusive categories of causation:  either the substance-related disability is due to voluntary abuse of a substance and therefore noncompensable or it is due to a service-connected condition in which case the abuse is involuntary and the disability is compensable.  Id., at 1376-77.  

Here, the Board has considered the Veteran's contentions that he became depressed and started drinking during service after he was denied a request to go to his grandmother's funeral.  During the April 2011 VA examination, the Veteran reported that he did not use any drugs before the military and began drinking at age 18 during service.  Following the April 2011 VA examination, the examiner stated that the Veteran's cocaine dependence, alcohol dependence and anti-social personality disorder were less likely as not caused by or a result of his 1981 diagnosis of situational maladjustment or otherwise related to his period of military service.  This opinion is not contradicted by other medical opinion evidence.

Among the diagnoses entered in this case is that of antisocial personality disorder.  Significantly, following the examination in April 2011, the VA examiner stated the Veteran displayed symptoms consistent with antisocial personality disorder.  However, there is no entitlement under the law to service-connect this disorder.  By regulation, personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130 (2010); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (4th ed.).  

A claim for service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  

In regards to the requisite current diagnosis, the Board notes that the post-service treatment records reflect that the Veteran had received treatment for chronic depression and substance induced mood disorder.  In March 2006, he reported a long history of depression since service; he was diagnosed with dysthymia.  And, in a treatment report dated in July 2010, a VA psychiatrist noted a diagnosis of depressive disorder.  Accordingly, in March 2011, the Board remanded the Veteran's claim for a VA psychiatric examination to determine the Veteran's current psychiatric disorder(s).  After a review of the claims file and an examination of the Veteran, the April 2011 VA psychiatric examiner diagnosed the Veteran with: "Axis I: Alcohol dependence, sustained in full remission; and cocaine dependence, sustained in full remission; Axis II: anti-social personality disorder."  The VA examiner did not diagnose the Veteran with dysthymia, depressive disorder, or mood disorder.  There is no competent evidence indicating that the Veteran's alcohol or cocaine dependence is due to a psychiatric disorder.  

Thus, service connection cannot be granted.  In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that he has a current psychiatric diagnosis aside from the personality disorder that has already been addressed.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, a psychiatric disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on diagnosis.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a chronic psychiatric disability is not warranted.  

Therefore, the Board concludes that the persuasive evidence of record establishes that the Veteran does not have an acquired psychiatric disorder, but, rather, has a diagnosed personality disorder.  As noted above, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In other words, personality disorder is not considered a disability for VA purposes, and, thus, does not provide a predicate for an award of service connection.  

As indicated above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  

For all the foregoing reasons, the Board finds that the claim for service connection for acquired psychiatric disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding that the Veteran has an acquired psychiatric disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


